McLaughlin, J. (dissenting):
In determining whether the court erred in directing judgment on the pleadings dismissing the complaint every material fact alleged therein, as well as all inferences that can reasonably and fairly be drawn therefrom, must be accepted as true. If the facts stated in the complaint show that the plaintiff is entitled to any relief, either legal or equitable (Wetmore v. Porter, 92 N. Y. 76; Hotel Register Co. v. Osborne, 84 App. Div. 307; Clark v. Levy, 130 id. 389), then the judgment and order appealed from should be reversed.
Turning to the complaint it will be found that the plaintiff alleges, in substance, that the Indian Kettles Park Association, a domestic corporation, owned a tract of land on the shores of Lake George, three and one-half acres of which it had contracted, in writing, to sell to the plaintiff; that prior to the time this contract was entered into the Indian Kettles Park Association had executed to the Standard Trust Company of Yew York a mortgage upon the entire tract to secure the payment of an issue of bonds, such mortgage, however, containing provisions which enabled the association to contract with the plaintiff; that the plaintiff having performed said contract upon her part, commenced an action in the Supreme Court of the State of Yew York to compel the association to carry out the contract on its part by giving her a deed, and in that action the Standard Trust Company was a party defendant; that she had also filed in the proper clerk’s office a notice of the pendency of the action; that at or about the same time her action was commenced the Standard Trust Company commenced an action in the Supreme Court to foreclose its mortgage and she was made a defendant; that the defendant in this action owned substantially all of the bonds, payment of which the mortgage was given to secure, and for that reason desired the foreclosure action should be speedily terminated by a judgment of foreclosure and sale, which could not take place so as to give good title to the land claimed by this plaintiff until after her action had been disposed of; that to obviate the delay he entered, into an oral agreement with her that if she would discontinue her action and cancel the Us pendens he would, at the foreclosure sale, purchase the land covered by the mortgage and then carry *465out the contract which the association had made with her by conveying the three and one-half acres therein mentioned; that he would protect her interest as fully as it could be protected in such action, and if she would do as he requested he would see to it that she “should lose nothing of value by reason of such action on her part; ” that the plaintiff fully performed this agreement on her part, and thereupon the foreclosure action proceeded to a judgment under which a sale took place, at which this defendant became the purchaser of the entire tract; that he then refused to carry out his agreement with the plaintiff and put it out of his power to perform by conveying the three and one-half acres to another party. The complaint further alleges that the plaintiff owns land adjacent to the three and one-half acres, upon which is a valuable residence; that the three and one-half acres lie between her property and the shores of Lake George, is the only convenient means of access to the lake, and for that reason would add materially to the value of her property by giving her a large frontage on the lake; that defendant’s failure to carry out his agreement has caused her damage to the amount of $20,000, for which sum judgment is demanded.
But it is said, notwithstanding all of the foregoing facts are admitted to he true, nevertheless the court is powerless to aid the plaintiff; in other words, because her contract with the defendant was not in writing, the Statute of Frauds is a bar to a recovery upon her part. I cannot concur in this view. The statute was designed to prevent frauds not to perpetrate them. It was settled nearly fifty years ago that the courts would not permit a party to make a fraudulent use of the Statute of Frauds (Ryan v. Dox, 34 N. Y. 307), and since that time at least the courts have not hesitated, in any case where it clearly appeared that a party was seeking to shield himself behind the statute for the purpose of perpetrating a fraud upon another, thereby causing him damage, to interfere and prevent such use. (Canda v. Totten, 157 N. Y. 281; Wood v. Rabe, 96 id. 414; Congregation Kehal Adath v. Universal B. & C. Co., 134 App. Div. 368; Gallagher v. Gallagher, 135 id. 457; affd., 202 N. Y. 572.) I understand the rule tobe that *466if the parol agreement be clearly and satisfactorily proven, and one party, relying upon it and the promise of the other to perform on his part, has either partially or fully performed, and by reason thereof cannot be restored to his former position, and will suffer damage, the other party will be required to perform or respond in damages. (Riggles v. Erney, 154 U. S. 244.)
Here, the plaintiff has fully performed. She discontinued her action against the Indian Kettles Park Association and thereby lost whatever right she had to enforce her contract, either against it or the trust company. The value of such contract was thereby destroyed. The discontinuance of the action and the canceling of the Us pendens was a good and sufficient consideration for the defendant’s agreement, and if able to do so he should be required to specifically perform. This, however, according to the allegations of the complaint, he is unable to do by reason of his conveyance of the land in question to another party. Having- put it out of his power to perform by conveying the three and one-half acres to her, he should, in lieu thereof, pay the damages she has sustained by reason of his failure.
For these reasons I am unable to concur in the prevailing opinion, and vote to reverse the judgment and order appealed from.
Judgment and order affirmed, with costs.